Citation Nr: 1418773	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter was previously remanded by the Board in March 2012 and November 2013 for further procedural development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's acquired psychiatric conditions are etiologically related to a disease, injury, or event in service.






CONCLUSION OF LAW

The Veteran's acquired psychiatric conditions were not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board has previously remanded this matter in March 2012 and November 2013.  With respect to this issue, the Board's March 2012 remand instructed the RO to: (1) obtain copies of treatment records form the VA Medical Center in Memphis, Tennessee from March 2011 to present; (2) schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric condition; and (3) after the necessary development readjudicate the claim.

VA obtained and associated treatment records from the VA Medical Center in Memphis, Tennessee with the file.  The Veteran was scheduled for and attended an August 2012 VA psychiatric examination.  The matter was readjudicated in a September 2012 Supplemental Statement of the Case (SSOC).

The Board's November 2013 remand instructed the RO to: (1) return the claims file to the August 2012 examiner for a clarifying opinion regarding the Veteran's psychiatric condition; and (2) readjudicate the claim.

The August 2012 VA examiner provided a December 2013 addendum opinion providing the necessary clarification.  The RO then readjudicated the claim in a February 2014 SSOC.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in November 2005 and November 2007 letters, prior to the April 2008 rating decision now on appeal.  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record contains a June 2006 Formal Finding on the Unavailability of Service Records.  The only available service treatment record is the Veteran's separation examination, which has been associated with the file.  The record does not indicate and the appellant has not notified VA that additional VA medical records, private medical records, or relevant Social Security Administration records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA psychiatric examination in August 2012 with a corresponding addendum opinion in December 2013.  The Board notes that in a March 2014 Brief, the Veteran's representative called into question the adequacy of the December 2013 addendum opinion, specifically regarding the Board's remand instructions to incorporate lay statements.  However, the Board finds that when viewed in concert, the August 2012 and December 2013 opinions are adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history and the multiple lay statements in the file, and provided a well-reasoned and adequately supported opinion which considered the multiple lay statements submitted by the Veteran. 

Finally, a Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veteran was assisted at the January 2012 video hearing by an accredited attorney, and, during the hearing, the Veterans Law Judge fully explained the issues on appeal and the types of evidence needed to support the claims.  The Veterans Law Judge and the Veteran's representative asked questions during the Board hearing regarding the Veteran's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the hearing constitutes harmless error.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for an Acquired Psychiatric Condition

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Certain chronic disabilities are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not been diagnosed with any of the specified chronic diseases.  As a result, presumptive service connection is not warranted.

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307  (2007); Savage v. Gober, 10 Vet. App. 488, 495-97  (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  Again, the Veteran has not been diagnosed with one of these disabilities, so this method is not available.

 The Veteran has a current diagnosis of Major Depressive Disorder and Anxiety Disorder, as confirmed at his August 2012 VA examination.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

As previously discussed, service treatment records are not available, with the exception of the Veteran's July 1956 separation examination.  Significantly, the separation examination noted the Veteran's psychiatric condition as normal.  The Veteran denied any significant medical history other than mumps and whooping cough in childhood.  In addition, there is no medical evidence of a psychiatric condition in the years immediately after the Veteran's separation.  

The Veteran has submitted a July 1957 prescription from a Dr. C., however there is no indication that the prescription is to treat a psychiatric condition.  A September 1967 note from a private physician states that the Veteran has been treated for several years and came to the clinic periodically for medication for his nerves. Treatment records from 1966 and 1967 indicate that the Veteran was diagnosed with "acute brain syndrome associated with alcohol and drug," but there was no diagnosis of any psychiatric disability.  The first medical diagnosis of a psychiatric condition came from a January 1975 VA examination which diagnosed him with "convulsive disorder from history," "alcoholism chronic from history," and "anxiety reaction, moderately severe."

The Veteran contends that his current psychiatric disabilities began as a result of his active duty service.  He has submitted numerous buddy statements from various acquaintances supporting his contentions.  These statements include one from his ex-sister in law who previously worked as a nurse for the Veteran's physician.  The Board has no reason to question the credibility of these statements; however, as will be discussed further, the probative value of these statements is limited.  

With respect to the lay statements not from the former nurse, the individuals are not competent to comment on a complex medical question, such as the diagnosis of a psychiatric condition.   Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of a psychiatric disability is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his acquaintances do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).   

With respect to lay statements made by the ex-sister-in-law and former nurse of the Veteran's treating physician, the Board notes that she has a greater degree of medical expertise than the average layman.  In addition, she is competent to report on any diagnoses made by the physician.  In her August 2012 statement, she states that the Veteran was being treated for "depression, anxiety and nerves" with Dr. C.
While reporting on the Veteran's prior treatment with Dr. C and the Veteran's problems during service, the Veteran's ex-sister-in law did not provide an opinion linking the Veteran's current mental problems to either the treatment received from Dr. C. or the Veteran's military service.  The Board has no reason to question her credibility, and as discussed, she is certainly competent to comment on what the Veteran was being treated for.  However, the Board finds that the probative value of her statements are of limited value due to the August 2012 VA examiner's conclusion, which takes her statements into account as well as the entire Veteran's post service mental health history.

In the August 2012 opinion and subsequent December 2013 clarifying opinion, the VA examiner opined that the Veteran's currently diagnosed depression and anxiety "were diagnosed years after his military service and are not the result of military service."  In concluding that "it is less likely than not that [the Veteran's] psychiatric condition is related to his military service," the examiner, a psychologist, provided the following rationale:

This examiner reviewed all documents in the c-file and CPRS at the time of the examination.  There were no specific records that showed any formal evidence of psychiatric treatment or psychiatric condition while [the Veteran] was serving in the military.  He reportedly left the military due to psychosocial stressors (i.e. familial and marital).  However, these were situational in nature.  His current mood disorder and anxiety are related to current psychosocial stressors, most notably his health.

In reaching his conclusion, the examiner directly addresses the multiple lay statements submitted by the Veteran as well as the statement from the Veteran's ex-sister-in law.  Essentially, the examiner concludes that whatever condition the Veteran may have had as reported by the lay statements, although there is no medical evidence of a specific diagnosis, was of a different nature and etiology than the Veteran's current disability.  As a result, the probative value of the lay statements submitted by the Veteran is limited.

The Board does note that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, here the lack of contemporaneous medical records is coupled with the specific denial of any psychiatric condition or other significant medical history upon separation, and the opinion of a VA examiner directly addressing the lay statements.  As such, the Board finds that the weight of the evidence supports a finding that the Veteran's current psychiatric disabilities are not etiologically related to active duty service.  Consequently, service connection is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric condition is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


